Case: 15-50786      Document: 00513921577         Page: 1    Date Filed: 03/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 15-50786                            FILED
                                  Summary Calendar                    March 22, 2017
                                                                       Lyle W. Cayce
                                                                            Clerk
JOSHUA ADAM CONLAN,

                                                 Plaintiff-Appellant

v.

MICHAEL KING, Detective #4127, Austin Police Department; JOHN DOES
1-5, Police Officers, Austin Police Department; BRANDON SHEFFY, Austin
Police #4622; MICHAEL MURRAY, Austin Police #3656; SERGEANT FNU
SULLIVAN, Austin Police #3547; SERGEANT FNU MOSTIA, Austin Police
#3446; BRETT MAGILL, Austin Police #4951; CITY OF AUSTIN; COUNTY
OF TRAVIS; JOHN DOES 1-3; TRAVIS COUNTY CORRECTIONAL
COMPLEX,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CV-169


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Joshua Adam Conlan, federal prisoner # 81084-280, appeals the
dismissal of his 42 U.S.C. § 1983 action in which he alleged various violations


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50786     Document: 00513921577     Page: 2   Date Filed: 03/22/2017


                                 No. 15-50786

of his constitutional rights incidental to an arrest.       The arrest led to a
conviction for interstate stalking. See United States v. Conlan, 786 F.3d 380,
383 (5th Cir. 2015).    The district court dismissed the action partly with
prejudice, partly without prejudice, partly on the merits, and partly as barred
by Heck v. Humphrey, 512 U.S. 477 (1994). We may affirm the judgment on
any ground apparent from the record. Ballard v. Burton, 444 F.3d 391, 402
(5th Cir. 2006).
      On appeal, Conlan argues the merits of his claims of false arrest, self-
incrimination, and the seizure of evidence from his motel room. He also asserts
that the district court should not have dismissed any claim “with prejudice,”
and that he should have been allowed to further amend his complaint more
than the two times the district court allowed.
      Because a judgment in Conlan’s favor “would necessarily imply the
invalidity of his conviction or sentence . . . the complaint must be dismissed
unless [Conlan] can demonstrate that the conviction or sentence has already
been invalidated.” Heck, 512 U.S. at 487. Conlan does not address whether
his claims are barred by Heck, and he does not assert that his conviction has
been vacated or overturned in any way. Thus, any contention that his claims
are not barred by Heck is abandoned. See Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993).
      In any event, and regardless of the district court’s limited application of
Heck, we conclude that all of Conlan’s claims on appeal are barred by Heck.
See Hudson v. Hughes, 98 F.3d 868, 872 (5th Cir. 1996) (applying Heck to bar
an illegal-search claim); Hamilton v. Lyons, 74 F.3d 99, 103 (5th Cir. 1996)
(regarding self-incrimination); Wells v. Bonner, 45 F.3d 90, 94 (5th Cir. 1995)
(regarding false arrest and malicious prosecution).        Conlan’s conclusional
assertion that he should have been allowed to further amend his complaint



                                       2
    Case: 15-50786    Document: 00513921577     Page: 3   Date Filed: 03/22/2017


                                 No. 15-50786

lacks merit because, at best, he would only have augmented claims that are
barred by Heck.
      The appeal is DISMISSED.         The district court’s dismissal and our
dismissal count as strikes under 28 U.S.C. § 1915(g). Conlan already has
accumulated two strikes. See Conlan v. United States, 577 F. App’x 363, 364
(5th Cir. 2014). Conlan may not proceed in forma pauperis in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION BAR IMPOSED.




                                       3